In a negligence action to recover damages for personal injuries, loss of services and medical expenses, defendant appeals from an order of the Supreme Court, Nassau County, dated April 24, 1962, which granted plaintiffs’ motion for leave to serve a supplemental bill of particulars with respect to the extent of the personal injuries sustained. Order affirmed, without costs. The supplemental bill of particulars shall be served within 10 days after the entry of the order hereon. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.